Name: Council Regulation (EEC) No 1436/90 of 21 May 1990 amending Regulation (EEC) No 3033/80 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products
 Type: Regulation
 Subject Matter: trade policy;  tariff policy
 Date Published: nan

 31 . 5 . 90 Official Journal of the European Communities No L 138/9 COUNCIL REGULATION (EEC) No 1436/90 of 21 May 1990 amending Regulation (EEC) No 3033/80 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products the variable component should not apply to imports of the said product from the third countries concerned ; Whereas Regulation (EEC) No 3033/80 (4), as amended by Commission Regulation (EEC) No 3743/87 (*), must be amended accordingly, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3033/80 is hereby amended as follows : 1 . The following Article is inserted : 'Article 7a 1 . With effect from 1 July 1990 and notwithstand ­ ing Articles 6 and 7, the variable component charged on imports of products falling within CN code 1 702 50 00 shall be equal to the levy referred to in Article 16 (6) of Regulation (EEC) No 1785/81 (*), as last amended by Regulation (EEC) No 1069/89 ("), on imports of products falling within CN codes 1702 30 10, 1702 40 10, 1702 60 10 and 1702 90 30 . 2. Paragraph 1 shall not apply to imports of products falling within CN code 1702 50 00 origina ­ ting in third countries with which the Community has concluded a preferential trade agreement. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parli ­ ament (l), Whereas imports of chemically pure fructose (laevulose) are subject to a relatively low rate of duty compared to the incidence of the difference between prices in the Community and in the world market for the agricultural raw materials which it contains ; Whereas imports of chemically pure fructose into the Community have, as a result, increased substantially, from 3 900 tonnes in 1984 to 8 100 tonnes in 1987, amounting to 58 % of Community consumption in 1987 ; Whereas the duty on chemically pure fructose is not bound in the GATT ; Whereas, in the circumstances, it is necessary to provide for a variable component in the customs duty on chemi ­ cally pure fructose in order to restore normal terms of competition ; Whereas, since chemically pure fructose can compete directly with isoglucose, it is appropriate that the level of the variable component on the former should be aligned with the level of the levy on the latter provided for by Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector (2), as last amended by Regulation (EEC) No 1069/89 (3) ; Whereas the Community has entered into preferential trade arrangements with certain third countries ; whereas 0 OJ No L 177, 1 . 7 . 1981 , p. 4. O OJ No L 114, 27. 4. 1989, p. 1 .' 2 . Ihe toilowing is added to the Annex : 'CN code Description 1702 50 00 Chemically pure fructose' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 May 1990 . For the Council The President M. O'KENNEDY I 1 ) Opinion delivered on 17 May 1990 (not yet published in the Official Journal). 2) OJ No L 177, 1 . 7. 1981 , p. 4. 3) OJ No L 114, 27. 4 . 1989, p. 1 . (4) OJ No L 323, 29 . 11 . 1980, p. 1 . f5) OJ No L 352, 15 . 12. 1987, p. 29.